CAMPBELL, Judge.
The judgment in this case was entered on 6 August 1970. The case on appeal was not docketed in this Court until 16 December 1970 and no order extending the time for docketing appears in the record. Rule 5 of the Rules of Practice in the Court of Appeals allows ninety days to docket the case on appeal. As this case was not docketed within the prescribed period of time, the appeal is subject to dismissal for failure to comply with the Rules.
We have, nevertheless, examined each of defendant’s assignments of error and find no prejudicial error. State v. Roberts, 276 N.C. 98, 171 S.E. 2d 440 (1970) covers all points raised by the defendant. Defendant has had a fair trial in all respects.
Appeal dismissed.
Judges Britt and Hedrick concur.